Citation Nr: 0512709	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-03 064	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963 and from March 1964 until his retirement from the U.S. 
Navy in July 1988.  He died in November 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO which 
determined that the appellant is not the surviving spouse of 
the veteran for purposes of VA benefits.  The appeal also 
arises from a September 2002 rating decision by the RO which 
denied service connection for the cause of the veteran's 
death, and an April 2003 rating decision by the RO which 
denied dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

In January 2005, the appellant's representative filed a 
motion to advance the appeal on the docket based on 
administrative error.  In February 2005, the Board granted 
the motion and assigned a new docket number.

On a March 2003 VA Form 9, the appellant requested a Central 
Office Board hearing.  In January 2004, however, the 
appellant indicated on a VA Form 9 that she did not desire a 
Board hearing.  In March 2005, the Board requested 
clarification as to whether the appellant in fact wished to 
attend a Board hearing.  The Board informed her by letter in 
March 2005 that, unless she responded within 30 days from the 
date of the letter that she wanted a hearing, it would be 
assumed that she did not want a hearing.  The appellant has 
not, to date, responded to the March 2005 letter.  Therefore, 
the Board will proceed with an adjudication of the appeal.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1992, 
and the appellant was the veteran's lawful spouse at the time 
of his death in November 1999.

2.  The veteran and the appellant were separated for several 
years prior to his death in November 1999.

3.  The evidence shows that the veteran initially procured 
the separation from the appellant, based upon his discovering 
that the appellant was being unfaithful, in regularly seeing 
another man.

4.  At the time of separation, there was fault on the 
appellant's part, consisting of her marital infidelity.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.53 (2004).

2.  As the appellant is not recognized as the surviving 
spouse of the veteran, her claim of service connection for 
the cause of the veteran's death lacks legal merit.  
38 U.S.C.A. §§ 101(3), 1304, 1310, 1311 (West 2002); 
38 C.F.R. §§ 3.50, 3.53, 3.312 (2004).

3.  As the appellant is not recognized as the surviving 
spouse of the veteran, her claim for dependency and indemnity 
benefits under 38 U.S.C.A. § 1318 lacks legal merit.  
38 U.S.C.A. §§ 101(3), 1318 (West 2002); 38 C.F.R. §§ 3.22, 
3.50, 3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance to the Appellant

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).

The appellant and her representative have been provided with 
a copy of the appealed September 2001, September 2002, and 
April 2003 rating decisions, February 2003 and December 2003 
statements of the case (SOC), and a supplemental statement of 
the case dated in March 2004 which discussed the pertinent 
evidence and the laws and regulations related to the 
appellant's claims.  Moreover, these documents essentially 
notified them of the evidence needed by the appellant to 
prevail on her claims.  

In addition, in a March 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims, 
and offered to assist her in obtaining any relevant evidence.  
That letter gave notice of what evidence she needed to submit 
and what evidence VA would try to obtain.  The appellant was 
also invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  See also Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), slip op. at 27 (all relevant VA 
communications must be considered when determining whether 
adequate notice has been provided).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this notice was given after 
the rating decisions denying the claims.  The Board, however, 
finds that any defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  While the notice 
provided to the appellant in March 2004 was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA has also satisfied its duty to assist.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal at this time is not 
prejudicial to the claimant.  Throughout this appeal process, 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  VA has associated 
with the claims folder a VA field investigation report, 
including depositions and reports from interviews.  The 
appellant has not identified any additional evidence 
pertinent to her claims which is not already of record, and 
there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The veteran died in November 1999, in the Philippines.  His 
death certificate shows that the immediate cause of death was 
respiratory arrest secondary to pulmonary congestion.  The 
antecedent cause was listed as renal failure.  The underlying 
cause of death was hepatorenal syndrome and cirrhosis.  Other 
significant conditions contributing to death were 
decompensated cirrhosis and chronic obstructive lung disease.

A February 1999 notarized copy of the veteran's will is of 
record.  The will was witnessed.  In the will, the veteran 
stated that he was married to the appellant and that the 
failure of the will and testament to provide for any 
distribution of any of his assets to his spouse was fully 
purposeful and intentional on his part.  He also reported 
that he did not have any children of Philippine nationality.

In December 1999, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable).  She checked 
the "Yes" box as to whether she was claiming that the cause 
of the veteran's death was due to service.  She also checked 
the "Yes" box as to whether she was the veteran's surviving 
spouse and had lived continuously with him from date of their 
marriage to the date of his death.  She indicated that no 
children had been born of the marriage.  The appellant also 
completed the sections of the Form 21-534 relating to death 
pension, as well as a separate form requesting her income and 
asset situation for death pension purposes.

In January 2000 another woman, EI, filed a statement 
indicating her desire to file a claim for VA benefits as a 
named beneficiary of the veteran.  She attached a copy of the 
veteran's last will and testament, executed in January 1999, 
in which she was listed as his "friend and caretaker," and 
was named as a beneficiary of his estate.  The RO replied in 
October 2000 that, as a friend and caretaker, EI was not in 
the type of relationship with the veteran to be eligible for 
survivors' benefits, even though provision was made for her 
in the veteran's will.

In June 2000, the appellant submitted a followup statement as 
to her claim for death benefits, attaching copies of the 
veteran's DD Form 214, his death certificate, and the 
certificate of their marriage in March 1992.

In January 2001, EI filed a VA Form 21-530, Application for 
Burial Benefits, with supporting documentation, seeking 
reimbursement for her bearing the expenses of the veteran's 
interment in a veterans cemetery in the Philippines.  The RO 
awarded her non-service-connected burial benefits later that 
month.

In a February 2001 statement responding to inquiry by the RO, 
the appellant related that she was never legally separated 
from the date of her marriage to the date of the veteran's 
death.  She acknowledged that they had been separated much of 
the time from the time of their marriage, but stated that 
their separation was due to the nature of the employment of 
the veteran with the Military Sealift Command.  She stated 
that her marriage was never terminated.  She reported that he 
had provided her with funds for rent, food, and other 
expenses.  She stated that there was no relative of the 
veteran who thought that they were separated.  She averred 
that there had been no other man in her life besides the 
veteran, "even after his death to the present."  She 
related that she understood that the veteran sometimes lived 
with another woman in a "common-law" relationship, but that 
he never neglected his responsibility to care for her as his 
spouse.

With regard to the veteran's post-service employment at sea, 
the Board notes that, in a claim for unemployability benefits 
filed in September 1998, the veteran stated that he had 
worked as a Merchant Marine with the Military Sealift 
Command, from May 1991 to November 1994.

In March 2001, the RO requested a field examination.  In a 
June 2001 field deposition, the appellant stated that she 
married the veteran in March 1992.  He was then employed as a 
Merchant Marine, and she had known him for almost two years.  
She stated that she had no formal separation from the 
veteran.  She reported that from the time of their marriage, 
the veteran worked aboard a ship and that he regularly came 
home every other six months and stayed with her for one to 
two weeks.  She related that she believed he was aboard ship.  
She reported that the veteran sent her money every month that 
he was not around.  She reported that she had not known that 
the veteran was no longer working on a ship and that he was 
staying with his caretaker.  The appellant asserted that he 
frequently forced her to perform sexual acts which she was 
not comfortable doing, and was at times physically abusive to 
her.  She stated that she had challenged the veteran to 
divorce her, but he said he had already had "six" divorces 
and could not afford another one.  She reported that she 
believed that the veteran separated from her because he was 
not sexually satisfied with her.

The appellant further stated to the field examiner that she 
had begun an intimate relationship with a married man, VP 
(also known as "BP"), in December 1999, the month following 
the veteran's death.  She stated that she had been taking 
care of VP's son, who is physically handicapped, since he was 
three years old, and that the son is now 29 years of age.  
She stated that she and VP started dating in 1997, but never 
slept together until December 1999.  She reported that he 
stayed next door to her when his wife was in the United 
States.  She stated that they did not live together, but that 
they would sometimes go to her room and would enjoy "stolen 
moments" together.  She also reported that at times they met 
outside in order to keep their relationship hidden from the 
neighbors.  She stated that they had to keep their 
relationship secret since his legal wife had a sister who 
lived in the same neighborhood.  She reported that she 
learned of the veteran's death from another person.  She 
stated that she did not know that the veteran was dead until 
three days after his death.

A June 2001 deposition from the veteran's caregiver is of 
record.  She reported that she had started working for the 
veteran as an "all around maid" in February 1995, at which 
time the veteran and the appellant had been separated for 
three years, then later became his "caretaker or personal 
assistant."  She stated that the veteran had regularly sent 
the appellant support money while he was at sea, until he 
confirmed that she had a boyfriend.  She stated that the 
veteran had thereafter stayed at a hotel, rather than with 
his wife, when he was off work.  She further related that the 
veteran told her that he had never communicated with the 
appellant since their separation.  She reported that the 
appellant was currently living with her boyfriend, BP.  She 
stated that, at the reading of the veteran's will in November 
1999, the appellant stated that she had not reconciled with 
the veteran, and that she had been used by the veteran to 
obtain residency in the Philippines.

A second VA field examination report, in July 2001, reveals 
findings from depositions and interviews concerning the 
appellant's and the veteran's relationship and living 
arrangements.  The field examination report noted the 
deposition of the veteran's caretaker, and the deposition of 
the appellant.  The report discloses that the field examiner 
interviewed a person who lived next to the veteran who did 
not know of the relationship between the veteran and his 
caretaker.  He also interviewed neighbors of the appellant.  
One of her neighbors stated that she had no knowledge of the 
appellant having an intimate relationship with BP (her 
boyfriend), and that as far as she knew BP was married to 
someone else.  Another neighbor stated that she could not 
recall the last time she saw BP at his mother's house, which 
is in the same compound where the appellant resides.  Another 
neighbor stated that the appellant and BP resided in one 
compound for several years.  It was his belief that BP and 
the appellant were just live-in partners, since she never 
introduced him as her husband.

Also interviewed was the Director of the Retired Activities 
Office (RAO).  He reported that the appellant attended the 
reading of the veteran's will.  He reported that, when the 
appellant was asked why she had not reconciled with the 
veteran prior to his death, she stated that her marriage to 
the veteran was primarily done for him to obtain permanent 
residency in the Philippines.  The Director of RAO gave the 
field examiner a copy of the audiocassette tape of the 
reading of the will, as verification of what he had reported.  

The RO issued an Administrative Decision in September 2001, 
determining that the requirement of continuous cohabitation 
of the appellant and the veteran was not met, on the basis 
that the veteran separated from the appellant due to her 
infidelity.

III.  Analysis

The appellant asserts that she is entitled to dependency and 
indemnity compensation benefits as the surviving spouse of 
the veteran.  Governing law provides that VA dependency and 
indemnity compensation benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).

The Court of Appeals for Veterans Claims has determined that 
38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  Not only must the spouse be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, 
the veteran."  In assessing the reasons for a separation 
between a veteran and his or her spouse, fault or the absence 
of fault is to be determined based on an analysis of conduct 
at the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

There appears to be no dispute in the record that the 
appellant and the veteran were legally married in March 1992, 
and that they were still married at the time of the veteran's 
death.  The questions that need to be addressed in the 
instant case are whether the appellant and the veteran 
continuously cohabited since 1992 to the date of the 
veteran's death, and, if not, whether the separation was due 
to the misconduct of, or procured by the veteran, without the 
fault of the appellant.  

Initially, the appellant claimed on her December 1999 claim 
for death benefits that she had lived continuously with the 
veteran from the date of marriage to the date of death.  In 
February 2001, however, the appellant acknowledged having 
been separated from the veteran.  She reported that their 
separation was due to the nature of his employment of the 
veteran with the Military Sealift Command, and that the 
veteran had continued to financially support her.  In March 
2001, the appellant again reported that the veteran had 
worked on a ship.  She stated that the veteran would come 
home regularly every other six months, and stayed with her 
for one to two weeks each time.  She reported that she had 
not known that the veteran was no longer working on a ship 
(after he ceased employment in 1994), and that he was staying 
with his caretaker.  She reported that she learned of the 
veteran's death from another person, three days after he 
died.  The record shows that, at the reading of the veteran's 
will, the appellant stated that her marriage to him had 
primarily been done to enable him to obtain permanent 
residency in the Philippines.

In general, the appellant argues that her marriage to the 
veteran was never dissolved and that there was no intent by 
her or the veteran to separate.  She argues that their 
separation was solely due to the veteran's employment.  She 
therefore asserts that the continuity of their cohabitation 
should not be considered to have been broken.  However, there 
is evidence of record which contradicts the appellant's 
assertion.  

Even accepting the appellant's assertion that the initial 
separation of her and the veteran was simply due to his 
employment at sea, the credible evidence of record shows that 
circumstances changed.  He ceased working in November 1994, 
and yet the veteran and the appellant had no contact with one 
another for a period of years thereafter, and up until the 
time of his death.  As the governing regulation, cited above, 
specifically provides that living apart for reasons related 
to employment does not interrupt continuous cohabitation, the 
Board finds that any separation during the veteran's 
employment with the Military Sealift Command did not break 
continuous cohabitation between him and the appellant.  That 
raises a reasonable inference that there was, in effect, a 
new separation for a different reason, i.e., a reason other 
than the exigencies of the veteran's employment. 

In this regard, the veteran's caretaker reported that the 
veteran was separated from the appellant for several years 
prior to the caretaker's working for the veteran, and that 
the veteran had had no communication with the appellant since 
the separation, which was due to his finding out that the 
appellant had a boyfriend.  The caretaker's statement is more 
credible than the appellant's assertion concerning the reason 
she and the veteran were separated.  The appellant has been 
inconsistent in her responses concerning whether she and the 
veteran were intentionally separated.  Initially, she 
reported on her application for benefits that she had lived 
continuously with the veteran until his death.  She later 
reported that the only reason that they were apart was due to 
the veteran's job, and that she saw the veteran periodically.  
She has not explained why they remained separated in the 
years after he stopped working in late 1994.  Her 
inconsistent statements pertaining to this issue lessen her 
credibility.

The Board finds that the caretaker's statement, to the effect 
that the veteran and the appellant were separated due to the 
veteran's learning of the appellant's infidelity, is more 
credible, as it is consistent with the facts surrounding this 
case.  In fact, the appellant's statements corroborate the 
fact that she and the veteran had no communication while they 
were separated, particularly after he ceased working.  She 
reported that she had no knowledge that the veteran was no 
longer working on a ship.  It appears that she also had no 
knowledge of the veteran's being sick.  In fact, she has 
admitted that she was unaware that the veteran had died until 
three days after his death.  The facts of this case clearly 
show that the appellant and the veteran were separated, and 
that the separation was not temporary.  The evidence in this 
regard, including statements from the appellant and the 
veteran's caretaker, are consistent in showing that the 
veteran and the appellant were separated from each other for 
years, and that they were living separate lives.

The Board must now address whether the separation was due to 
misconduct of, or procured by, the veteran.  The evidence is 
consistent in showing that the veteran procured the 
separation from the appellant.  As noted previously, 
initially, the appellant and the veteran were separated as a 
result of the veteran's employment.  The veteran, however, 
subsequently made a decision not to return home to the 
appellant.  The appellant and the veteran's caretaker both 
reported that the veteran initiated the separation from the 
appellant (in the June 2001 deposition reports).  While the 
appellant asserts that the veteran severely mistreated her 
when they were together (which the Board has no reason to 
doubt), and she had discussed divorce with him, she has never 
alleged, and the evidence does not show, that any misconduct 
by the veteran resulted in her separating from the veteran.  

The analysis must not stop with addressing whether the 
separation was due to the misconduct of, or procured by, the 
veteran.  The Board must now consider whether the appellant 
at the time of separation was free of fault.  As noted above, 
there were, in effect, two separations in this case.  The 
first was when the veteran was away most of the time due to 
his employment as a Merchant Marine, with occasional visits 
home.  The second was when the veteran left his employment 
and did not return home to the appellant, staying instead 
with EI.

As to the post-employment separation, the credible evidence 
shows that the veteran separated from the appellant when he 
found out that she was dating another man while married to 
the veteran.  According to the veteran's caretaker, that was 
also the time when the veteran stopped giving the appellant 
financial support.  That statement is corroborated by the 
veteran's expression of his feelings for the appellant in his 
written will, in which he specifically disinherited her.  
While the appellant asserts that she did not have an intimate 
relationship with another man until the month following the 
death of the veteran, she admits to dating that same man, VP 
(BP), while married to the veteran.  She reports in her 
deposition that she and her boyfriend would steal moments of 
time together.  She reported that they kept their 
relationship secret because her boyfriend was married, and a 
relative lived near where they lived.  She also indicated 
that she had cared for VP's disabled son for many years.

The Board finds that, although it has not been proven that 
she was intimate with VP prior to the veteran's death, the 
fact remains that the appellant was dating another man while 
she was married to the veteran.  The veteran's caretaker 
reports that this relationship was the basis for the veteran 
separating from the appellant.  The Board finds that the 
caretaker's statement is credible.  Her statement is 
consistent with the actions of the veteran, to include not 
leaving anything in his will for the appellant.  In addition, 
the caretaker's report of the appellant's relationship with 
another man as the reason for the separation is not in 
conflict with the appellant's deposition, in which she 
admitted to dating another man while married to the veteran.  

Given the foregoing, the Board therefore finds that the 
reason for the veteran's and the appellant's separation was 
due to the veteran's discovering that the appellant was 
dating another man.  Consequently, it cannot be found that 
the appellant was free of fault at the time of the 
separation.  

The Board notes that the record contains statements from 
neighbors of the appellant.  One appellant stated that she 
had no knowledge of the appellant having an intimate 
relationship with BP, her current boyfriend.  Another 
neighbor stated that she could not recall the last time she 
saw BP in the same compound where the appellant lived.  These 
statements do not suggest that the appellant was not a fault 
at the time of the separation.  The appellant herself 
reported that she had kept her relationship with BP a secret.  
Thus, the statements from the appellant's neighbors do not 
support the appellant's claim.  In this regard, the appellant 
admits to having an intimate relationship with BP.  
Therefore, it is not in dispute whether such a relationship 
exists.

The Board finds that the preponderance of the evidence shows 
that the appellant was not free of fault at the time of the 
separation.  See Gregory, supra.  In the absence of credible 
evidence showing that she was free of fault in the 
separation, the appellant is not entitled to recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3); 38C.F.R. § 3.53.

Since the appellant has not satisfied the necessary 
requirements to be recognized as the veteran's surviving 
spouse for the purpose of receiving VA benefits, she cannot 
be considered a proper claimant for dependency and indemnity 
compensation benefits.  Thus, her claim for service 
connection for the cause of the veteran's death and claim for 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 lack legal merit and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


